SCHROEDER, Justice,
specially concurring.
I concur with the Court’s conclusion that the withheld judgment is a creation of the legislature and that the legislature may limit use of the withheld judgment. The Court’s discussion of the power to suspend sentences is unnecessary, and reliance upon State v. McCoy, 94 Idaho 236, 486 P.2d 247 (1971) may carry unwarranted implications in light of the amendment to Idaho Constitution art. V, sec. 13 in 1978 which permits the legislature to establish mandatory minimum sentences in response to the McCoy decision.